IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF TEXAS

  

HoUsToN I)IvlsIoN

UNITED STATES oF AMERICA § 1 8 CR 6 7 2

§

vs. § CRIMINAL No. H-

§

§
CHARMINE GoDINE, g
HAROLD CHANEY, " »§.,..; §§qu s as
FRANK CHANEY, F'LE"
I)ANIEL CALDERON, - z 1 wm
DARNISHA sTILLS, and N'Uv ` §§ " "
DANIYALE LARRY MJ‘NW. clerk°fc°m

INDICTMENT
The United States Grand Jury charges:

INTRODUCTION

At all times material to this indictment the following facts are applicable to all counts:

l. Tele-check-First Data (Telec_heck) was a check processing company with servers
located outside the State of Texas. All processing of checks Was done through electronic
communications routed through Chandler Ari zona or Omaha Nebraska.

2. Certegy Payment Solutions (Certegy) was a check processing company with
servers located outside the State of Texas. All processing of checks was done through

electronic communications routed through St. Petersburg Florida or Brown Deer Wisconsin.

CoUNTi
CoNsPIRACY To coMMIT winn FRAUI)
(18 U.s.C. 1343 & 1349)
THE CoNsPIRACY ANI) rrs oBJECT

3. From in or near January 2014 to on or about the present, in the Southem District

of Texas,
CHARMINE GODINE,
HAROLD CHANEY,
FRANK CHANEY,
DANIEL CALDERON, and
DARNISHA STILLS
defendants herein, did knowingly combine, conspire, confederate, and agree with others known
and unknown to devise and intend to devise a scheme and artifice to defraud and to obtain
money and property by means of false and fraudulent pretenses, representations, and promises,
affecting Tele-check and Certegy, and in the execution of said scheme and artifice, transmitted or
cause to be transmitted by means of wire in interstate commerce, writings, signs, signals, pictures
and sounds for the purpose of executing said scheme or artifice to defraud in Violation of Title
18, United States Code, Section 1343.
MANNER AND MEANS OF THE CONSPIRACY
lt was part of the conspiracy that:
4. A co-conspirator obtained checking account information from legitimate
businesses and provided the information to Charmine Godine and Harold Chaney.
5. Defendants, Charmine Godine, Harold Chaney and others used the checking
account information to create counterfeit checks.

6. Defendants Charrnine Godine, Harold Chaney, and Damisha Stills, obtained identification

documents of individuals, without their consent, as part of the scheme to pass counterfeit checks

7. Defendants, Channine Godine, Harold Chaney, Frank Chaney, Damisha Stills,
Daniel Calderon and others purchased merchandise from businesses located in the Southern
District of Texas using the counterfeit checks and stolen identifications

8. Defendants, Charmine Godine, Harold Chaney, Frank Chaney, Daniel Calderon,
Damisha Stills and others rented vehicles to transport large items, such as appliances, equipment
and building materials that were purchased with counterfeit checks. n

9. The Defendants and others associated with the scheme fraudulently obtained over
800 identifications of individuals and made over 44,000 counterfeit checks. Many of the
counterfeit checks were processed through Tele-check and Certegy with an intended loss of over
1 $6,000,000 and an actual loss of over $l ,300,000 as a result of this scheme.

OVERT ACTS

10. In furtherance of the conspiracy, and to affect the object of the conspiracy, the
following overt acts, among others, were committed in the Southern District of Texas and
elsewhere:

a. From on or around January l, 201? to June 21, 2018, Harold Chaney contacted a
codefendant to obtain checking account information

b. On or about August 4, 2017, Charrnine Godine received checking account
information from Harold Chaney.

c. On or about September 22, 2017, Damisha Stills purchased about 38000 in goods
from Home Depot with a counterfeit check provided by Charrnine Godine.

d. On or about November l9, 201?, Damisha Stills purchased over $3000 in goods
from a Home Depot on Highway 6, Houston, Southern District of Texas with a counterfeit check

provided by Charmine Godine.

e. On or about January 28, 2018, Damisha Stills purchased a pressure washer from
Northem Tool Equipment in Houston, Southern District of Texas with a counterfeit check.

f. On or about January 28, 2018, Damisha Stills passed a counterfeit check at
Northern Tool Equipment with the stolen identification of M.M. obtained from Charrnine
Godine.

g. On or about January 28, 2018, Harold Chaney, Frank Chaney, and Daniel
Calderon moved the illegally obtained pressure washer at 7638 S. Glen Willow Ln, Missouri
City.

h. On or about February 12, 2018, Charrnine Godine and a co~conspirator passed a
counterfeit check for over $3000 to purchase housing shingles from Home Depot in League City,
Southern District of 'l`exas.

i. On or about February 12, 2018, Daniel Calderon transported over $3000 in
roofing shingles from Home Depot in League City, Southern District of Texas, which were paid
for with a counterfeit check.

j. On or about February 16, 2018, Harold Chaney entered the garage at 7638 S.

Glen Willow Ln, Missouri City, Southern District of Texas and obtained a box with a HP
logo and loaded it into his car.

k. On or about February 23, 2018, Harold Chaney and Charrnine Godine
placed an illegally obtained Samsung washer into the garage at 7638 S. Glen Willow Ln,
Missouri City, Southern District of Texas.

l. On or about February 23, 2018, Harold Chaney and Daniel Calderon loaded

the Samsung washer onto a truck.

m. On or about February 28, 2018, Channine Godine, Frank Chaney, and Daniel
Calderon attempted to pass a counterfeit check at a Home Depot located near Sam Houston
Parkway, Southern District of Texas.

n. On or about February 28, 2018, Frank Chaney attempted to pass a counterfeit
check to purchase roofing shingles at Lowes in Webster, Texas.

o. On or about February 28, 2018, Frank Chaney, Daniel Calderon, and Charrnine
Godine attempted to purchase roofing shingles at Lowes in Webster, Texas, but fled the scene
when confronted by store management

p. On or about March l, 2018, a conspirator moved a large orange duffel bag
containing stolen identification documents at 7638 S. Glen Willow Ln, Missouri City,
Southern District of Texas.

q. On or about March 20, 2018, Chamine Godine secreted counterfeit checks and
stolen identifications at 7638 S. Glen Willow Ln, Missouri City, Southern District of Texas.

r. On or about March 20, 2018, Harold Ch`aney secreted stolen identifications in a
storage unit a self storage unit on West Fuqua, Houston, Southern District of Texas.

All in violation of Title 18, United States Code section 1349.

COUNTS 2~6
(AIDING AND ABEETTING POSSESSION OF FORGED SECURITIES)
(18 U.S.C. § 513 & 2)
A. THE SCHEME TO DEFRAUD
l. From on or about January 2017 through on or about April 2018, in the Houston
Division of the Southern District of Texas, and elsewhere,
CHARMINE GODINE,
HAROLD CHANEY,
FRANK CHANEY,
DANIEL CALDERON,
DARNISHA STILLS, and
DANIYALE LARRY
Defendants, aided and abetted by others known and unknown to the Grand J'ury, did knowingly,
with intent to deceive another person or organization, make, possess, pass and attempt to pass a
counterfeited and forged security of an organization, in violation of Title 18, United States Code,
Section 513(a).
B- Wlm}m____l\/T_T£M
2. The defendants created and produced counterfeit checks.
3. The defendants stored the counterfeit checks at a house on S. Glen Willow Ln,
Missouri City, Texas and in a self-storage facility located at 5755 W. Fuqua St. Houston.

4. The defendants obtained stolen driver’s licenses and other identification, which

they used as the fictitious account holders on the checks they produced
5. The defendants used the counterfeit checks and the stolen identifications to unlawfully

purchase merchandise from stores.

C. EXECUTION OF THE SCHEME

6. On or about the dates set forth below, in the Houston Division of the Southern

District of Texas and elsewhere, for the purpose of executing the scheme and artifice to defraud,

the defendants possessed, counterfeit securities of an organization, as described in the counts

 

 

 

 

 

 

below:
COUNT DATE APPROXIMATE STORE. ORGANIZATION
AMOUNT OF
CHECK
TWO 08/20/] 7 $952.57 Office Depot Hometown
' Bank N.A.
THREE 11/17/17 $ 3,637.12 Home Depot Bank One
FOUR 01-28-18 $41 13.49 Northem Tool J.P. Morgan
Equipment Chase
FIVE 02-12-18 $3798.14 Home Depot Wallis State
Bank
SIX 03~13-18 $3903.93 Home Depot Bank of
America

 

 

 

 

 

 

ln violation of Title 18, United States Code, Section 513(a) and Title 18, United States

Code section 2.

 

COUNT 7
(POSSESSION OF FORGED SECURITIES)
(18 U.S.C. § 513)
On or about March l, 2018 in the Southern District of Texas, the defendant,
DANIYALE LARRY
did knowingly possess a counterfeit or forged security of an organization, which operates in and

the activities of which, affect interstate or foreign commerce, with the intent to deceive another

person or organization in violation of Title 18, United States Code, Section 513(a).

TRUE BILL -

_ 0RlG\NAL slGNATURE on FuE
Fo¢\ernksON OF THE GRAND/JURY

RYAN PATRICK
Unite States Attomey

   
 
   

By:
McAlister
Assistant United States Attorney
(713) 567-9573

